EXHIBIT CERTIFICATION PURSUANT TO RULE 13a-14(a) OR RULE 15d-14(a) UNDER THE SECURITIES AND EXCHANGE ACT OF 1934 I,Mulugetta Bezzabeh, Phdcertify that: 1. I have reviewed this Quarterly Report on Form 10-QSB/A for the quarter year ended December 31, 2006 of Diamond Entertainment Corporation; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material factnecessary to make the statements made, in light of the circumstancesunder which such statements were made, not misleading with respect to the period covered by this report; 3.
